DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
The Amended Claims of November 23, 2021 has claims 12-14, 16, 17, 19-23 pending. Claims 1-11 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In order to fully illustrate the claimed subject matter not shown, it is necessary to fully identify the language of the claims. 
Claim 12 is presented below with line numbers.  
 
    PNG
    media_image1.png
    747
    1423
    media_image1.png
    Greyscale

Claim 12, Line 1 defines a SINGLE COLLAPSIBE STORAGE CRATE. This storage crate is stated to have a cleat with certain characteristics in Lines 6-12. Furthermore, the cleat is configured to removably attach the crate to a corresponding cleat receptacle in Line 13. 
However the corresponding cleat receptacle IS NOT A PART of the collapsible storage crate. The cleat receptacle imparts structure to CLEAT, but the CLEAT RECEPTACLE is not a feature of the COLLAPSIBLE CRATE of Claim 12. 
There is adequate support for the limitations of Claim 12 for a collapsible crate with a cleat in Applicant Figures 80 and 81 below reproduced with annotations. Note that Figures 80 and 81 DO NOT show any CLEAT RECEPTACLE. 

    PNG
    media_image2.png
    1750
    1346
    media_image2.png
    Greyscale


  Claim 16 is reproduced below with line numbers.  
    PNG
    media_image3.png
    263
    1179
    media_image3.png
    Greyscale

Claim 16 recites a second cleat receptacle defined in the crate sidewall. This is not shown. As discussed above, Claim 12 does not identify a FIRST CLEAT RECEPTACLE. Rather, the previous cleat receptacle is defined in relation to the positively claimed cleat. Therefore, a collapsible crate having a (unshown and unclaimed) first cleat receptacle and a second cleat receptacle is not shown in the drawings. 
Applicant is correct that Paragraph 204 in the disclosure, “cleat receptacles may be cutouts in the sides of the crate (e.g. as in FIG. 71)”. However, the presence of cut-outs as shown in Figure 71 does NOT provide adequate support for the claimed second cleat receptacle, as there is no first cleat receptacle recited, shown, or enabled. 

    PNG
    media_image4.png
    1190
    1484
    media_image4.png
    Greyscale

To further confuse the matter, the cut outs (Element 7103) of Figure 71 ARE recited to receive a cleat. Paragraph 204 recite the use of alternate cut-outs that provide adequate space for the cleat receptacles of the top halves to receive a cleat when the crate is in the folded position. In other words, the Specification identifies cut outs that are specifically NOT configured to be cleat receptacles in distinction to cut outs that ARE cleat receptacles. Cut outs may be cleat receptacle receptacles – i.e. they receive the cleat receptacles when folded.
Therefore, the position and presence of first and second receptacles or cut-outs that function as cleat receptacles or cleat accommodating holes must be shown to properly enable the claimed subject matter. 
Claim 17 is reprinted below. 
 17. The collapsible storage crate of claim 16, wherein: 
the crate sidewall includes a crate interior side; and 
the second cleat receptacle is defined in the crate sidewall on the crate interior side.

Claim 17 appears to define the previously mentioned second cleat receptacle is defined in the crate sidewall on the crate interior side. This is not shown. Nor is it understood if the cleat receptacle is a cut out (such as Element 7103) would this cut-out also necessarily be formed IN THE CRATE SIDEWALL. It is also possible that the cleat receptacle is not a cut-out but a configuration such as connection recess Element 54a with wings 142 and 146 as shown in Fig. 6. This is contrasted with the language of Claim 21 which identifies the cleat receptacle is a through-hole in the crate sidewall, (though not a cut-out). 
Claim 17 is also contrasted with claim 23 which defines the cleat receptacle on the sidewall exterior side. If the receptacle is a cut-out/through hole, it would be located both in and on the exterior and interior of the sidewall.
Therefore, there is considerable confusion as to what may constitute the cleat receptacles and if such cleat receptacles are cut outs (or alternatively through-holes), whether such holes may be defined in the crate sidewall on the interior or exterior sides. Cleat receptacles may be alternatively cut-outs (7103) (possibly through-holes) or alternatively depressed cleat receptacles (akin to Element 54 such as 602, 4503, 5402). Such claimed subject must be shown to fully enable the claimed subject matter, or considerable redrafting of the claims must be undertaken to more fully specify the structure of the claimed collapsible crate and possible cleat receptacles.
Claim 22 recites a sidewall top section and bottom section with a second and third cleat receptacle both defined as through holes. This embodiment is not shown in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As discussed above, Claim 12 recites a cleat configured to removably attach the collapsible crate to a corresponding cleat receptacle. However, this cleat receptacle IS NOT recited to be a part of the collapsible crate. Rather, the cleat receptacle describes the structure of the claimed cleat. 
Claim 16 recites “a second cleat receptacle defined in the crate sidewall.” This is not fully enabled, as there is no previous recitation of the collapsible crate having a first cleat receptacle. 
Claims 17 and 23 recite that this second cleat receptacle is defined in the crate sidewall on the crate interior side or crate exterior side. As the Specification Paragraph 0204 recites both “regular” protruding cleat receptacles and cut-outs, it is unclear if this claim refers exclusively to protruding cleat receptacles or cut outs, both of which may be considered to define a cleat receptacle on the crate interior side. A cut out or through hole would define a receptacle on both the sidewall interior and exterior sides. Furthermore, a cut-out would receive a protruding cleat receptacle when folded as discussed in the last two sentences of Paragraph 0204. Therefore, the structure and configuration of such cleat receptacles as being through holes or protruding structures on the sidewall interior or exterior surface is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "second cleat receptacle" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no basis for the collapsible storage crate having a first cleat receptacle based in Claim 12.
Regarding Claims 16 and 17, as discussed above, the claims recites a second cleat receptacle defined in the crate sidewall. Claim 21 recites the cleat receptacle is a through hole in the crate sidewall. Claim 12 recites a singular cleat as part of the collapsible crate. Claims 19 and 20 continue to recite the non-existent cleat receptacle and a second cleat receptacle and continue to recite “the collapsible crate” while not identifying which collapsible crate is intended.
The following are proposed draft claims with suggested amendments to more fully identify the structure intended to be claimed. 
 16. (Examiner’s Amendment) The collapsible storage crate of claim 12, further comprising:
a 

17. (Examiner’s Amendment) The collapsible storage crate of claim 16, wherein:
the crate sidewall includes a crate interior side; and
the but does not constitute a through-hole.

19. (Examiner’s Amendment) An assembly comprising the collapsible storage crate of claim 17 as a first collapsible storage crate and a second collapsible storage crate, the second collapsible storage crate comprising at least one cleat configured to be received in the first collapsible storage crate when the first collapsible storage crate is in the folded position.

20. (Examiner’s Amendment) The assembly of claim 19, wherein the second collapsible storage crate actuates between an assembled position and a folded position, wherein the first collapsible storage crate is configured to receive the at least one cleat of the second collapsible storage crate when the second collapsible storage crate is in the folded position.

22. (Previously Presented) The collapsible storage crate of claim 21, wherein:

the crate sidewall includes a sidewall top section and a sidewall bottom section;

the 

the collapsible storage crate comprises a second cleat receptacle defined as a through hole in the sidewall bottom section.

23. (Examiner’s Amendment) The collapsible storage crate of claim 16, wherein:
the crate sidewall includes a sidewall exterior side; and
the but does not constitute a through-hole.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 13, 16, 17, 19, 20 and 23are rejected under 35 U.S.C. 103 as being unpatentable over Denny (US 3186585) in view of Tu (US 7490800).
Regarding Claim 12, Denny discloses a collapsible storage crate comprising a crate bottom (10) having a crate exterior surface a crate sidewall (11, 12, 13, 14) pivotally coupled to the crate bottom, the crate sidewall pivoting with respect to the crate bottom to actuate the collapsible storage crate between a folded position and an assembled position. Denny also discloses and at least one cleat (35) connected to the crate exterior surface of the crate bottom, the at least one cleat comprising a body extending from the crate exterior surface. Denny also discloses the at least one cleat (35)  is configured to removably attach the crate to a corresponding cleat receptacle (37).
Denny does not disclose the cleat comprises a first tongue and a second tongue, the first tongue and second tongue extending from the body in opposing directions, the first tongue and second tongue are both offset from the crate exterior surface, the first tongue defining a first channel between the crate exterior surface. The second tongue defines a second channel between the crate exterior surface and the second tongue, the first channel and second channel each extending on opposing sides of the at least one cleat, each channel comprising a front open end and a back closed end.
Tu discloses a similar tongue and cleat arrangement with the cleat (21) comprising a first tongue and a second tongue on either side of a rib (213) comprising the sliding hook (211). The first tongue and second tongue extends from the body in opposing directions. The first tongue defines a first channel (2111) between the exterior surface. The second tongue defines a second channel (2111) between the crate exterior surface and the second tongue. Each channel comprises a front open end and a back closed end at 212. The tongue of Tu is configured to attach to a corresponding cleat receptacle (311) Denny and Tu are analogous inventions in the art of cleat connection interfaces with recesses.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleats of Denny with the tongue structure cleat of Tu in order to form a sliding engaging fastener connection that will provide a convenient and easy means to stably connect and retain two components without vibration (Col. 2 Lines 6-15). 
Regarding Claim 13, Tu discloses the cleat is configured to be inserted in a cleat receptacle (31) and the crate is configured to be translated relative to the cleat receptacle, thereby locking the cleat in the cleat receptacle.
Regarding Claim 16, Denny discloses a cleat receptacle (37) defined in the crate sidewall. Similarly, Tu discloses two cleat receptacles (31). 
Regarding Claim 17, Denny discloses the crate sidewall includes a crate interior side and the second cleat receptacle is defined in the crate sidewall on the crate interior side.
Regarding Claim 19, Denny discloses a first collapsible storage crate and a second collapsible storage crate, the second collapsible storage crate comprising at least one cleat configured to be received in the cleat receptacle of the first collapsible storage crate when the first collapsible storage crate is in the folded position.
Regarding Claim 20, Denny discloses wherein the second collapsible storage crate actuates between an assembled position and a folded position, wherein the cleat receptacle of the first collapsible storage crate is configured to receive the at least one cleat of the second collapsible storage crate when the second collapsible storage crate is in the folded position.
Regarding Claim 23, Denny discloses the crate sidewall includes a sidewall exterior side and the second cleat receptacle is defined in the crate sidewall on the sidewall exterior side.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Denny (US 3186585) in view of Tu (US 7490800) as applied to claim 13 above, and further in view of Madsen (US 2011/0139665).
Regarding Claim 14, Denny in view of Tu discloses the limitations of Claim 13 as discussed above. Tu further discloses a latching mechanism between 3114 and 2113 which engage with each other (Col. 4 Lines 17-24). Denny in view of Tu do not disclose this latch is connected to the crate sidewall and configured to be inserted in a latch receptacle. 
Madsen discloses a similar stacking crate with a slide engagement feature comprising a latch (7) connected to the crate sidewall and configured to be inserted in a corresponding latch receptacle. Modified Denny and Madsen are analogous inventions in the art of stacking containers.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify collapsible crate of Modified Denny with the latch and latch receptacle of Madsen in order to secure the upper and lower stacked containers in place (Paragraphs 0017-0020).  
Claims 12, 13, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Denny (US 3186585) in view of Fichera (US 7757913).
Regarding Claim 12, Denny discloses a collapsible storage crate comprising a crate bottom (10) having a crate exterior surface a crate sidewall (11, 12, 13, 14) pivotally coupled to the crate bottom, the crate sidewall pivoting with respect to the crate bottom to actuate the collapsible storage crate between a folded position and an assembled position. Denny also discloses and at least one cleat (35) connected to the crate exterior surface of the crate bottom, the at least one cleat comprising a body extending from the crate exterior surface. Denny also discloses the at least one cleat (35) is configured to removably attach the crate to a corresponding cleat receptacle (37).
Denny does not disclose the cleat comprises a first tongue and a second tongue, the first tongue and second tongue extending from the body in opposing directions, the first tongue and second tongue are both offset from the crate exterior surface, the first tongue defining a first channel between the crate exterior surface. The second tongue defines a second channel between the crate exterior surface and the second tongue, the first channel and second channel each extending on opposing sides of the at least one cleat, each channel comprising a front open end and a back closed end.
Fichera discloses a cleat (590) comprising a first tongue and a second tongue (ledge catch 595) on either side of the lower portion of the T-shaped member. These ledge catches define a first and second channel which extend on opposing sides of the cleat. Furthermore, these channels comprise a front open end and back closed end at chamfer surface 592 (Col. 4 Lines 42-49). Fichera further discloses the cleats are configured to removably attach to a cleat receptacle (650, 660) Denny and Fichera are analogous inventions in the art of engaging cleat members.  
 It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleat of Denny with the T-shaped cleat and recess structure shown in Fichera in order to ensure a secure attachment while preventing side-to-side or front-to-back movement between the two connected items (Col. 5 Lines 10-14).
Regarding Claim 13, Fichera discloses the cleat is configured to be inserted in the cleat receptacle and configured to be translated relative to the cleat receptacle, thereby locking the cleat in the cleat receptacle.
Regarding Claim 16, Denny discloses cleat receptacle is defined in the crate sidewall. Similarly, Fichera discloses a corresponding cleat receptacle (650, 660).
Regarding Claim 21, Fichera discloses the cleat receptacle is a through hole in the crate sidewall. Please compare the shape of Fichera Element 650, 660 to Applicant through hole Element 7103 Figure 71. 
Regarding Claim 22, Fichera discloses a first and second cleat receptacle (650, 660) defined as a through hole in the receiving member. One of ordinary skill in the art would recognize and find obvious that the two aligned through holes of Fichera may be incorporated into the upper and lower sections of the side wall of Denny as an obvious variation in the duplication of parts in order to form a more secure connection through two points of attachment. 
Response to Arguments
Applicant’s arguments with respect to claims 12, 13, 14, 16, 17, 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736